NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



H.R.,                              )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-4028
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 15, 2019.

Appeal from the Circuit Court for Polk
County; Mark H. Hofstad, Judge.

Howard L. Dimmig, II, Public Defender,
and Daniel Muller, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



SILBERMAN, Judge.

             H.R., a juvenile, seeks review of an order withholding adjudication and

placing her on probation for first-degree misdemeanor battery. We affirm the order on

appeal with the exception of two cost assessments. First, we reverse the $3

assessment for teen court imposed pursuant to section 938.19(2), Florida Statutes

(2017), and Polk County Ordinance 07-042 because the cost is not authorized when
adjudication has been withheld. See F.F. v. State, 218 So. 3d 455, 456 (Fla. 4th DCA

2017). Second, we reverse the $100 assessment for costs of representation imposed

pursuant to sections 938.29(1)(a), Florida Statutes (2017), and 27.52(1)(b), Florida

Statutes (2017), because H.R. did not receive notice of her right to contest these costs

as required by section 938.29(5). See J.S. v. State, 277 So. 3d 270, 276 (Fla. 2d DCA

2019); Newton v. State, 262 So. 3d 849, 849-50 (Fla. 2d DCA 2018). On remand, the

court may reimpose these costs of representation after providing notice and the

opportunity to be heard. See J.S., 277 So. 3d at 276.

             Affirmed in part, reversed in part, and remanded.



NORTHCUTT and LaROSE, JJ., Concur.




                                          -2-